        Case 1:19-cv-05196-JMF Document 119 Filed 04/06/21 Page 1 of 2




                                     Elizabeth A. Bozicevic
                                             Partner

                                   190 Carondelet Plaza, Suite 600
                                        St. Louis, MO 63105
                                         Direct: 314.480.1844
                                          Fax: 314.480.1505
                              elizabeth.bozicevic@huschblackwell.com

                                         April 1, 2021

VIA ECF

 The Honorable Jesse M. Furman
 United States District Court
 Southern District of New York
 40 Centre Street, Room 2202
 New York, NY 10007

       Re:    New York City Transit Authority v. Express Scripts, Inc.
              No. 1:19‐cv‐05196‐JMF (S.D.N.Y.)

Dear Judge Furman:

On behalf of Defendant Express Scripts, Inc. (“Express Scripts”), and pursuant to Section
6 of the S.D.N.Y.’s Electronic Case Filing Rules and Section 7 of the Court’s Individual
Rules and Practices in Civil Cases, I write to respectfully request leave to file under seal
MSJ Ex. 1, part 7 of 11, inadvertently omitted from the sealed filing (Doc. No. 116)
connected to Express Scripts’ motion for summary judgment and motion to exclude
Plaintiff’s expert on March 31, 2021.
Express Scripts’ prior letter motion requesting leave to seal (Doc. No. 116) sought leave
to file MSJ Ex. 1 in redacted format. MSJ Ex. 1 is the contract between NYCTA and
Express Scripts, and Express Scripts sought leave to redact the pricing and other
confidential financial information contained within the contract. (Id.).

Due to the size of the contract, it had to be filed in multiple parts. All parts of the redacted
version of the contract were filed for public view. However, one part of the under seal,
non‐redacted copy of the contract (part 7 of 11) was inadvertently omitted from the sealed
filing.




                                                                                Husch Blackwell LLP
        Case 1:19-cv-05196-JMF Document 119 Filed 04/06/21 Page 2 of 2




Accordingly, Express Scripts respectfully requests leave to complete the record and file
the unredacted version of MSJ Ex. 1 part 7 of 11 under seal as referenced above.


                                                                  Respectfully submitted,

                                                                  /s/ Elizabeth A. Bozicevic

                                                                  Elizabeth A. Bozicevic


  The Application is GRANTED. The exhibit filed at ECF No. 117-1 will be deemed part of the
  submission filed at ECF No. 116. As mentioned in the Court's prior Order, ECF No. 118, the Court will
  assess whether to keep the material at issue sealed or redacted when deciding the underlying motion. The
  Clerk of Court is directed to terminate ECF No. 117. SO ORDERED.




                                               April 5, 2021




                                              2
